DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 16-30 are still pending, with claims 16, 20, 22-28 and 30 being currently amended. Claims 16-30 are examined.

Claim Objections
Claims 16-22 and 24 are objected because of the following informalities: 
•	Claim 20, line 2, the recitation “…an LED…” should read “…a LED…”.
•	Claim 20, lines 12 and 17, the recitation “…an LED area…” should read “…a LED area…”.
•	Claim 22, line 2, the recitation “…are or include…” is not clear.
Claims 21-22, being dependent to claim 20 inherit the same problem and are also objected. 
•	Claim 24, line 1, the recitation “…An LED…” should read “…A LED…”.
•	Claim 26, line 7, the recitation “…circuit to” should end with colon.
Appropriate correction is required.

RESPONSE TO ARGUMENTS


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24 - 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent Application Publication by Youn et al. (US # 20090026843).

Regarding Claim 24, Youn teaches in Figures 1-3, an LED light (“portable apparatus as illustrated in Figure 1” having LED light in front the housing, [0019]) that plugs into an AC outlet [0018, 0019, lines 4-7, 0020], comprising: 
a battery-assembly [0020, also see 0006, lines 2-3, 0010, 0019, lines 9-13] has a total DC voltage to enable a desired function to be performed [0031, lines 6-9, 0036], and
(530 is a booster circuit) to raise the lower total DC voltage to a higher DC voltage that is sufficient to another product whenever the LED light is disconnected from the AC outlet [0019, lines 1-5, 0031, lines 6-9, 0036].

Regarding Claim 25, Youn teaches in Figures 1-3, a multiple function LED light (“portable apparatus as illustrated in Figure 1” having LED in front the housing, [0019]), comprising: 
at least one compartment for receiving a battery assembly [0020, also see 0006, lines 2-3, 0010, 0019, lines 9-13], wherein:
the battery-assembly has a total DC voltage that is lower than a working or operating DC voltage that enables a desired function to be performed [0031, lines 6-9, 0036],
the plug-in LED light has a voltage booster circuit (530 is a booster circuit) to raise a lower total voltage of the battery assembly to DC voltage that is sufficient to charge or supply DC power to said another electrical device while the multiple function LED light is disconnected from an AC power source [0019, lines 1-5, 0031, lines 6-9, 0036], and
at least AC-to-DC circuit (510), DC-to-DC circuit (530, [0023, lines 7-9]) and charging circuit (520, [0023, lines 5-6]) is provided for:
(a) charging other devices through a built-in USB charger port using battery power (USB connector 300, [0019, lines 1-5, 0020, 0027, also see 0007]), and 
[0028].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 - 19 and 26 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Youn et al. (US # 20090026843) and in view of the US Patent Application Publication by Chen (US # 20120155069).

Regarding Claim 16, Youn teaches in Figures 1-3, a multiple function LED night light (by giving the claim it’s broadest reasonable interpretation “portable apparatus as illustrated in Figure 1” having LED light in front the housing can be considered as LED night light, [0019]) arranged to be plugged into an AC outlet [0018, 0019, lines 4-7, 0020] comprising:
a battery compartment (battery section 210) arranged to accommodate at least one replaceable rechargeable battery [0020, also see 0006, lines 2-3, 0010, 0019, lines 9-13], comprising:
at least one LED (LED display 400 having LED 410) that is not detachable from the night light (LED 410 is mounted to the body 600 of the portable apparatus, [0021]) and that is configured to offer at least one of: (i) area illumination with status indicator (“…first display portion 410 for displaying the charge state of the battery 200…”, [0028, lines 2-3]) when the LED light is plugged into the AC outlet [0028];
an AC-to-DC circuit (510), DC-to-DC circuit (530, [0023, lines 7-9]) and charging circuit (520, [0023, lines 5-6]) to output a first DC current to:
(A) charge the rechargeable battery while the light is plugged into the AC outlet [0023, lines 5-7];
(B) supply direct current through at least one output port (Fig 3, USB connector 300, [0020]) for charging a battery assembly of another device [0019, lines 1-5, 0027, also see 0007]; or 
(C) supply power, via at least one DC-to-DC circuit, to a switch (Switch Q4) to operate the at least one LED for performing at least the area illumination function, color [0028, lines 8-10, 0021, lines 4-5, 0035, lines 1-3].
Youn fails to teach:
one LED for performing at least the area power fail lighting, emergency lighting, a flashlight function.
Chen teaches in Figures 2-3, one LED (LED Unit 327, [0020, lines 31-38]) for performing at least the area power fail lighting, emergency lighting, a flashlight function [0003, 0025, 0027].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include LED to work as power fail lighting, emergency lighting, a flashlight function within the apparatus of Youn, as taught by Chen, in order to provide an improved emergency light to increase the effectiveness in the event of disasters (see Chen, [0005, lines 5-7 and 12-13]).

Regarding Claim 17, Youn and Chen teaches the apparatus of claim 16.
Youn further teaches wherein a total voltage of the non-rechargeable battery and/or the rechargeable battery is less than a trigger, operation, or charging voltage of: (d) a USB port of the energy storage device of the another device [0027], and wherein the light further includes a booster circuit (530 is a booster circuit) to attain a voltage higher than the trigger, operation, or charging voltage [0031, lines 6-9].

Regarding Claim 18, Youn and Chen teaches the apparatus of claim 16.
(530 is a booster circuit, [0031 lines 6-9]), battery charging circuit components (520), and USB charger related parts (DC output section 300) and accessories (USB connector 330), [0020, lines 28-31]).
Regarding Claim 19, Youn and Chen teaches the apparatus of claim 16.
Youn further teaches wherein one or more of the non-rechargeable or rechargeable batteries are detachable from the multiple function LED night light [0026].

Regarding Claim 26, Youn teaches in Figures 1-3, a multiple function LED light (“portable apparatus as illustrated in Figure 1” having LED light in front the housing, [0019]), comprising:
a built-in rechargeable battery [0020, also see 0006, lines 2-3, 0010, 0019, lines 9-13] and a built-in AC-to-DC circuit (510), wherein the rechargeable battery fits into a housing (see battery placement in figures 1-2) and is arranged to be charged through the built-in AC-to-DC circuit while the LED light is connected to the AC power source [0023, lines 1-7],
wherein, while the LED light has AC power, the LED light provides DC power from the built-in AC-to-DC circuit to 
(a) charge other electric devices through the at least one USB port (USB connector 300, [0019, lines 1-5, 0020, 0027], also see 0007]),
(b) causes at least one non-detachable LED of the LED light to illuminate an area or a dark environment and perform other functions [0028],
[0019, lines 1-5], the rechargeable battery has a sufficient DC voltage to operate at least one of the following functions: 
(a) to charge or supply DC power to the other electric devices connected to the multiple function LED light through at least one USB port [0019, lines 1-5, 0031, lines 6-9, 0036].
Youn fails to teach:
(b) to supply power to the LED light for illumination or the built-in other functions and wherein the built in other functions include including power fail, flashlight or emergency light functions.
Chen teaches in Figures 2-3, a multi-purpose illumination device to supply power to a LED light (LED Unit 327, [0020, lines 31-38]) for illumination or the built-in other functions and wherein the built in other functions include including power fail, flashlight or emergency light functions [0003, 0025, 0027].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include LED to work as power fail lighting, emergency lighting, a flashlight function within the apparatus of Youn, as taught by Chen, in order to provide an improved emergency light to increase the effectiveness in the event of disasters (see Chen, [0005, lines 5-7 and 12-13]).

Regarding Claim 27, Youn and Chen teaches the apparatus of claim 26.
Youn further teaches the multiple function LED light has a USB charger (DC output section 300 is a USB connector) installed in a recess or indent or at a position lower than surrounding walls so as to protect a plastic hand-hold area of a USB male (see Figure 1, USB connector is located at position lower to the top side cover of the apparatus).

Regarding Claim 28, Youn and Chen teaches the apparatus of claim 26.
Youn further teaches wherein the LED light has having a retractable bar, holder, hook, or plastic rim to hold the USB male plug's wires and protect inner conductors of the wires from breakage or damage caused by the wires being bent too many times (USB connector wires are located inside the housing and protected by the housing).

Regarding Claim 29, Youn and Chen teaches the apparatus of claim 26.
Youn further teaches:
wherein the LED light has at least one function selected from that of: (d) night light (by giving the claim it’s broadest reasonable interpretation “portable apparatus as illustrated in Figure 1” having LED light in front the housing can be considered as night light).

Regarding Claim 30, Youn and Chen teaches the apparatus of claim 26.
Youn further teaches wherein the other built-in functions are selected from: (iv) a USB power bank powered by the built-in rechargeable [0019, lines 1-5, 0031, lines 6-9, 0036].
Claims 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Youn et al.  (US # 20090026843), in view of the US Patent Application Publication by Chen (US # 20120155069) and in view of the US Patent Application Publication by McSweyn (US # 20110084660).

Regarding Claim 20, Youn teaches in Figures 1-3, a plug-in LED light (“portable apparatus as illustrated in Figure 1” having LED light in front the housing, [0019]) comprising:
an LED light source (LED display 400 having LED 410) that is not detachable from the plug-in LED light (LED 410 is mounted to the body 600 of the portable apparatus, [0021]);
 at least one compartment (battery section 210) to install at least one of a built in battery that is rechargeable [0020, also see 0006, lines 2-3, 0010, 0019, lines 9-13],
at least one of an AC-to-DC (510) and DC-to-DC circuit (530, [0023, lines 7-9]), to perform at least one of the following functions:
(a) charge the rechargeable battery (520, [0023, lines 5-6]).
(b) charge an energy storage unit of another electrical device through a USB port  (Fig 3, USB connector 300, [0019, lines 1-5, 0020, 0027, also see 0007]);
(c) supply power to the LED light source and an integrated circuit to provide at least one of LED illumination, status indication [0028, lines 8-10, 0021, lines 4-5, 0035, lines 1-3], 
wherein the LED light has multiple functions, including: 
[0028];
 (iii) a USB charging port function [0027, also see 0007]; 
Youn fails to teach:
LED light source to provide power fail lighting,
(ii) an LED area illumination including at least one of a power fail light, emergency light and flashlight function controlled by circuitry when no AC power is available;
Chen teaches in Figures 2-3, one LED source (LED Unit 327, [0020, lines 31-38]) providing an LED area illumination performing at least the area power fail lighting, emergency lighting, a flashlight function [0003, 0025, 0027].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include LED to work as power fail lighting, emergency lighting, a flashlight function within the apparatus of Youn, as taught by Chen, in order to provide an improved emergency light to increase the effectiveness in the event of disasters (see Chen, [0005, lines 5-7 and 12-13]).
The combination of Youn and Chen fail to teach:
a USB charging port function that is at least one of a Type A, Type C, e-and Type A and Type C USB charging port function.
McSweyn teaches in Figure 5, a USB charging port (130) function that is at least one of a Type A USB charging port function [0027, lines 1-3, Page 2, Col 2, lines 1-5].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a type A USB connector within the housing of the 

Regarding Claim 21, Youn, Chen and McSweyn teaches the apparatus of claim 20.
Youn further teaches a single color LED (LED 410 color is red or green, [0028]).

Regarding Claim 22, Youn, Chen and McSweyn teaches the apparatus of claim 20.
Youn further teaches wherein the built-in other functions of the plug-in LED light include functions of at least one of or any combination of the following:
(5) a USB charger [0027]. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Youn, Chen and McSweyn as applied to claim 20 above, in further view of the US Patent by Ness (US # 5763872).

 Regarding Claim 23, Youn, Chen and McSweyn teaches the apparatus of claim 20.
The combination of Youn, Chen and McSweyn fail to teach.
wherein the plug-in LED light has a control-kit includes at least one of: 

Ness teaches a plug-in light device has at least one control-kit selected from a motion sensor (Title, Abstract, “a means for motion sensing 30B such as an infra-red sensor or sensors”, Column 2, lines 31-32).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a motion sensor within the charging apparatus of Youn, Chen and McSweyn as taught by Ness, in order to automatically detect objects to turn on and turn off light in the dark, thus providing safety and alert to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Wilson (US # 20150048685) teaches a power supply circuit for illuminating an LED lamp unit 5.
The US Patent Application Publication by Tinaphong et al. (US # 20130176738) teaches a travel nightlight with USB charger.
The US Patent Application Publication by Hoffman et al. (US # 20090189548) teaches a lightening device with boost circuit (Figure 1-3, 10, 0066).
The US Patent Application Publication by Messinger et al. (US # 20100271814) teaches a rechargeable flashlight with LED 60 and charger adapter (Figure 1, 4, 0115).
The US Patent Application Publication by Park et al. (US # 20050133800) teaches a lightening device with boost circuit (Figure 5, 0068).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 22, 2021